Appeal from an order of the Supreme Court, Oneida County (David A. Murad, J.), entered March 4, 2013. The order denied in part plaintiffs motion seeking, inter alia, summary judgment.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on February 24 and March 31, 2014, and filed in the Oneida County Clerk’s Office on April 3, 2014,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.P., Fahey, Carni, Sconiers and Valentino, JJ.